DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  the compound names for PA, EPDM-g-MA, PP and PC should be recited in the claim.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  anti-oxidant should be antioxidant; stabi-lizer should be stabilizer.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the compound name for EAA should be recited in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh-Ba (US 5,234,993).
Regarding claims 1-3, 6-8 and 11-12:  Huynh-Ba (US ‘993) discloses polyamide/polyolefin blends [abstract], wherein Example 61 [Ex. 61; 14:50-14:52; Table 10, Ex. 61] contains 80 wt% polymer A1 (nylon 66 [7:56]), 10 wt% polymer B2 (EPDM rubber containing norbornadiene grafted with maleic anhydride [8:1-4]) and 10 wt% polymer C3 (polypropylene [8:19-23]) [Ex. 61; 14:50-14:52; Table 10, Ex. 61].  Huynh-Ba (US ‘993) discloses polymer B2 as the shell and polymer C3 as the core [Ex. 61; 14:50-14:52; Table 10, Ex. 61].
Note: claims 11-12 further defines species of the PC component recited in claim 1.  However, as claimed, such species only further define the genus of the optional PC component (i.e. claims 1 and 11-12 do not require the ternary blend to comprise the PC component).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh-Ba (US 5,234,993) as applied to claim 1 above, and further in view of DeNicola, Jr. et al. (US 6,319,976).
Regarding claims 9-10:  Huynh-Ba (US ‘993) discloses the basic claimed ternary blend [as set forth above with respect to claim 1].
Huynh-Ba (US ‘993) does not disclose additives.  However, DeNicola, Jr. et al. (US ‘976) discloses polymer blends [abstract], wherein the blend can contain additives, such as antioxidants [9:51-54].  Huynh-Ba (US ‘993) and DeNicola, Jr. et al. (US ‘976) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of polymer blends.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined antioxidants, as taught by DeNicola, Jr. et al. (US ‘976) in the invention of Huynh-Ba (US ‘993), and would have been motivated to do so since DeNicola, Jr. et al. (US ‘976) suggests the blends can contain antioxidants [9:51-54].

Allowable Subject Matter
s 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Huynh-Ba (US ‘993) does not disclose polycarbonate as the core material.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767